By the Court,
Lewis, J. alone.
The security which the court requires óf foreign plaintiffs, is the cautio judicatum solvi of the civil law, which is required from foreigners only. The principles cited by the defendant’s counsel, are not recogni-sed in the United States. In them, like in this, there are a number of courts, limited in their jurisdiction to a small extent of country; and it could not be endured that every plaintiff suing out of his parish or district, should have his suit stopped, till he came and gave security for the costs.
Rule discharged.